           Case 4:20-cr-00330-DC Document 29 Filed 11/11/20 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     PECOS DIVISION


UNITED STATES OF AMERICA                             §
                                                     §
v.                                                   §                 P:20-CR-00330-DC
                                                     §
(1) SANTIAGO CORDOVA-                                §
ESPINOZA,                                            §
              Defendant.                             §

                           ORDER DENYING MOTION TO SUPPRESS

        BEFORE THE COURT is Defendant Santiago Cordova-Espinoza’s (Defendant) Motion

to Suppress filed on July 27, 2020. (Doc. 13). On July 9, 2020, Defendant was charged with re-

entry after deportation, in violation of 8 U.S.C. § 1326. (Doc. 8). Defendant moves to suppress

the agents’ observation of Defendant at the OYO Hotel in Alpine, Texas, where he was found, as

well as his identity and immigration file, alleging a Fourth Amendment violation occurred.

(Doc. 13). The Government filed a timely1 Response opposing the Motion to Suppress on August

12, 2020. (Doc. 19). On August 16, 2020, Defendant filed a Motion for Leave to File Reply in

Support of Motion to Suppress, which the Court granted the following day. (Doc. 20; Text Only

Entry, Aug. 17, 2020). Defendant’s Reply was docketed on August 17, 2020. (Doc. 21). The

Court conducted an evidentiary hearing on August 17, 2020.2 (Doc. 23). Finally, on August 24,

2020, with the Court’s leave, the Government filed a Sur-reply. (Doc. 25). After due

consideration of the parties’ arguments, the evidence, and the applicable law, the Court DENIES

Defendant’s Motion to Suppress. (Doc. 13).




1. The Government moved to extend the deadline to file a response. (Doc. 16). The Court granted the Government’s
request, extending the response deadline to August 12, 2020. (Text Only Entry, Aug. 4, 2020).
2. An Uncertified Transcript was produced on October 22, 2020, for purposes of ruling on the instant Motion to
Suppress.
           Case 4:20-cr-00330-DC Document 29 Filed 11/11/20 Page 2 of 12




                                        I.       FACTUAL BACKGROUND

        At the hearing, the Government presented the testimony of Homeland Security

Investigations (HSI) Agent David Ferg (Agent Ferg) and HSI Agent Ryan Drake (Agent Drake).

Defendant presented the testimony of Yogesh Patel (Mr. Patel) and HSI Agent Coleman Boring

(Agent Boring). Moreover, Defendant introduced his affidavit3 and two photos of the OYO

Hotel. Def.’s Ex. 1, 2, 3.

        A. The Investigation

        A day or two before June 1, 2020, Agent Boring received a call from an officer with the

Brewster County Sheriff’s Office (BCSO) regarding a vehicle stop involving a black GMC

Terrain and two individuals. One of the individuals was named Esteban Trevino (Trevino) and

the other Kaitlin Thomas (Thomas). Agent Boring was informed the vehicle was stopped

because it was suspected of being involved in illegal activity—either narcotics or alien

smuggling. Moreover, the black GMC was impounded because the driver did not have a driver’s

license. The BCSO released the black GMC with the intent to place it under surveillance to

determine its destination.

        On or about June 1, 2020, Agent Boring and other agents were advised by fellow HSI

Agent Jason Manyx (Agent Manyx) that the United States Border Patrol Office in Alpine, Texas

communicated to him that three undocumented aliens were being housed at the OYO Hotel,

Room 115. The OYO Hotel is located in Alpine, Texas. Agent Manyx subsequently gathered

Agents Boring, Drake, Ferg, and Mark Hoffart (Agent Hoffart) and proceeded to the OYO Hotel.




3. The only relevant facts in Defendant’s affidavit which are corroborated by the testimony provided by other
witnesses are that the agents knocked on the door for some time, the occupants did not answer, the door opened after
some time, and the agents were “there and talked to [the occupants.]” See Cordova-Espinoza Aff. 1.

                                                         2
         Case 4:20-cr-00330-DC Document 29 Filed 11/11/20 Page 3 of 12




       B. The Scene

       Agents Manyx, Boring, Drake, Ferg, and Hoffart were the first to arrive at the OYO

Hotel. HSI Agent Elizabeth Hancock arrived on the scene shortly thereafter. Officers with the

BCSO and the United States Border Patrol were also present, including Sheriff Ronny Dodson.

       Mr. Patel, the owner and manager of the OYO Hotel, credibly testified HSI agents

arrived at the hotel at approximately 1:30 p.m., and inquired regarding Room 115 and its

occupants. Specifically, Agent Ferg and Agent Hoffart were asked by their supervisor to speak

with the manager to gather information. Thereafter, Agents Ferg and Hoffart entered the OYO

Hotel’s office and briefly spoke to a female behind the desk. They explained why they were

there and the room they were interested in. Because there was a language barrier, after some

time, Mr. Patel came out. Agents Ferg and Hoffart once again explained why the officers were

there and asked for information on the occupants of Room 115.

       Mr. Patel provided agents the name of the female who rented Room 115 and told them

that after she was handed the key, she allowed three unknown persons to stay in the room. HSI

agents also learned that there was a second room rented the night prior by the same individuals

that occupied Room 115. According to multiple witnesses on the scene, the same individuals

were seen entering and exiting Room 115 and the second room. Agent Boring credibly testified

the witnesses, including maintenance personnel, gave detailed descriptions of the individuals

seen in both rooms. Agents Drake and Ferg obtained similar accounts from witnesses. The

occupancy of the second room ended before the agents arrived at the OYO Hotel.

       During Agent Ferg’s conversation with Mr. Patel, Mr. Patel asked about opening the

hotel room door. Agent Ferg informed Mr. Patel that he needed to speak with his supervisor first.

Moreover, during this time, Agent Boring verified the information provided by the BCSO



                                               3
            Case 4:20-cr-00330-DC Document 29 Filed 11/11/20 Page 4 of 12




regarding the black GMC and observed that the same people previously detained were traveling

in the vehicle—Trevino and Thomas.

       The agents knocked on the door of Room 115 approximately four or five times in an

effort to execute a knock and talk after speaking to Mr. Patel and several witnesses. However,

the knock and talk was not successful.

       C. Mr. Patel Opens the Door

       After Mr. Patel observed the officers struggle to get an occupant to answer the door, Mr.

Patel opened the door without being asked to do so by law enforcement. When he opened the

door, Mr. Patel observed three people in the room and the woman to whom he rented the room.

       Agent Drake credibly testified that before the door was opened, he was standing near one

of the trucks, roughly twenty (20) feet from Room 115, with his back to the door of Room 115

when Mr. Patel approached him. Mr. Patel asked if the agents wanted to get inside the room.

Agent Drake responded by informing Mr. Patel that the officers had attempted a knock and talk

and that nobody answered. Agent Drake explained to Mr. Patel that the occupants “have a

reasonable expectation of privacy from the Government” but in the midst of the conversation,

Mr. Patel walked past him toward the door. Agent Drake stated he followed Mr. Patel from a

roughly ten-foot distance. Mr. Patel then opened Room 115. After opening the door, Mr. Patel

turned around and walked away, leaving the door wide open and allowing Agent Drake to

observe two individuals in the room. Agent Drake testified that when Mr. Patel continued to

walk toward Room 115, he (Agent Drake) did not know what Mr. Patel was doing, and in

response to questioning stated he had no idea that Mr. Patel would unlock and open the door. For

all he knew, as he testified, Mr. Patel may have been planning to knock on the door as the agents

had done.



                                               4
          Case 4:20-cr-00330-DC Document 29 Filed 11/11/20 Page 5 of 12




        When the door was opened, Agent Boring was standing by Agent Drake’s unit attempting

to call the sector radio to obtain additional information on a possible license plate associated with

the black GMC. Agent Boring observed from some distance how Mr. Patel opened the door to

Room 115. Agent Boring credibly testified he did not know Mr. Patel was going to open Room

115 and that, to his knowledge, none of the agents asked Mr. Patel to open the door to Room

115. When the door was opened, Agent Boring immediately observed two individuals inside

Room 115, Mr. Patel tense up, and Mr. Patel walk away from the room.

        Mr. Patel testified he opened Room 115 because he had suspicions that something illegal

was happening based on the series of events that transpired when he rented other rooms to the

same individuals, he did not want anything illegal taking place in his hotel, and he believed “[he

had] the right to open [his] room.” Mr. Patel was hoping he would help the agents in their

investigation because at some point they mentioned that they may have to go through a long

process to get a search warrant to get into the room and might possibly have to break the door to

gain entry. Mr. Patel was not compensated or offered compensation in exchange for opening the

door.

        D. Subsequent Actions

        After the door was opened, Agent Drake approached the entrance to the door and made

himself known to the two people inside. Agent Boring also approached Room 115 and engaged

in a conversation with the occupants.

                                        II.   LEGAL STANDARD

        The Fourth Amendment guarantees that “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be

violated.” U.S. Const. amend IV. The Supreme Court has determined warrantless searches and



                                                 5
          Case 4:20-cr-00330-DC Document 29 Filed 11/11/20 Page 6 of 12




seizures are per se unreasonable unless an exception to the warrant requirement is applicable. See

Katz v. United States, 389 U.S. 347, 357 (1967).

       Evidence that law enforcement officers obtain in violation of the Fourth Amendment is

subject to suppression under the exclusionary rule. United States v. Massi, 761 F.3d 512, 520

(5th Cir. 2014). “[T]he exclusionary rule encompasses both the primary evidence obtained as a

direct result of an illegal search or seizure and . . . evidence later discovered and found to be

derivative of an illegality, the so-called fruit of the poisonous tree.” Utah v. Strieff, 579 U.S. ___,

136 S. Ct. 2056, 2061 (2016) (internal quotation marks omitted) (quoting Segura v. United

States, 468 U.S. 796, 804 (1984)).

       Ordinarily, the defendant bears the burden of proving by a preponderance of the evidence

that the evidence at issue was obtained in violation of the Fourth Amendment. United States v.

Guerrero-Barajas, 240 F.3d 428, 432 (5th Cir. 2001). However, when law enforcement officers

conduct a search or seizure without a warrant, the government bears the burden of proving by a

preponderance of the evidence that the search or seizure was constitutional. United States v.

McKinnon, 681 F.3d 203, 207 (5th Cir. 2012).

                                          III.    DISCUSSION

       Defendant asks the Court to suppress evidence of his status as an alien, as well as

evidence in his immigration file, and the testimony that agents found Defendant in the United

States. (See generally Doc. 13). Defendant grounds his requests on an alleged Fourth

Amendment violation. Id. Specifically, Defendant claims his Fourth Amendment right against

unreasonable searches was violated when Mr. Patel opened the hotel room door to provide

agents access to Defendant’s hotel room. Id.




                                                  6
          Case 4:20-cr-00330-DC Document 29 Filed 11/11/20 Page 7 of 12




       A. Defendant’s Identity & Immigration File

       Although Defendant asks the Court to suppress his identity and immigration file based on

the alleged Fourth Amendment violation, he acknowledges that Fifth Circuit precedent precludes

the suppression of identity and immigration file evidence. (Doc. 13 at 4). The Fifth Circuit has

held that an INS file and an individual’s identity is not suppressible as fruit of the poisonous tree.

See United States v. Roque-Villanueva, 175 F.3d 345, 346 (5th Cir. 1999). Accordingly,

Defendant’s Motion to Suppress as it relates to his identity and immigration file is denied

regardless of any Fourth Amendment violation.

       The only question remaining is whether the Court should suppress the agents’

observation of Defendant.

       B. The Agents’ Observation of Defendant

       The parties agree that Defendant’s Fourth Amendment rights are only violated if Mr.

Patel was acting as an agent of the Government. (See Docs. 19, 13).

               It is well settled that if a private party wrongfully conducts a search
               or seizure of another’s person or property the Fourth Amendment
               is not violated and that such private misconduct does not deprive
               the Government of the right to use evidence that it has obtained
               legally. The question is whether, in view of the circumstances of
               the case, the private party acted as an instrument or agent of the
               Government when he conducted the search.

United States v. Blocker, 104 F.3d 720, 725 (5th Cir. 1997) (internal citations omitted). To

determine whether the private party acted as an agent of the Government, courts turn to the

following factors: “(1) whether the Government knew or acquiesced in the intrusive conduct; and

(2) whether the private party intended to assist law enforcement efforts or to further his own

ends.” See id. (citations omitted). “The movant has the burden to establish both factors in order




                                                  7
          Case 4:20-cr-00330-DC Document 29 Filed 11/11/20 Page 8 of 12




to show the private party acted as a Government agent or instrument.” United States v.

Thompson, No. CR 14-153, 2016 WL 3476714, at *7 (E.D. La. June 27, 2016).

               1. Whether the Government Knew or Acquiesced in the Intrusive Conduct

       The Fifth Circuit “has applied the Ninth Circuit’s test to determine whether a private

party is acting as an agent or instrument of the Government.” United States v. Thompson, CR 14-

153, 2017 WL 6325818, at *13 (E.D. La. Dec. 11, 2017), aff’d sub nom. United States v.

Williams, 774 F. App’x 871 (5th Cir. 2019) (citing Blocker, 104 F.3d at 725; United States v.

Pierce, 893 F.2d 669, 673 (5th Cir. 1990); United States v. Bazan, 807 F.2d 1200, 1202–04 (5th

Cir. 1986)). In United States v. Miller, the Ninth Circuit stated that with regard to the first factor,

“de minimis or incidental contacts between the citizen and law enforcement agents prior to or

during the course of a search or seizure will not be subject to Fourth Amendment scrutiny.” 688

F.2d 652, 657 (9th Cir. 1982). Rather, the Government’s involvement must be “either directly as

a participant or indirectly as an encourager of the private citizen’s actions . . . .” Id. “In some

affirmative way, the police must instigate, orchestrate, encourage or exceed the scope of the

private search to trigger application of the Fourth Amendment.” United States v. Smythe, 84 F.3d

1240, 1242 (10th Cir. 1996).

       Agent Drake testified he was recovering from the shock caused by Mr. Patel’s conduct––

walking away from him mid-conversation without warning––when he noticed Mr. Patel walking

toward Room 115. Furthermore, all agents credibly testified that they did not know Mr. Patel

would open the door. Mr. Patel also testified that none of the officers asked him to open the door.

Consequently, the Court rules the evidence introduced at the suppression hearing establishes the

agents did not directly participate in opening the door to Room 115—the intrusive conduct.




                                                  8
            Case 4:20-cr-00330-DC Document 29 Filed 11/11/20 Page 9 of 12




         As to whether the agents indirectly encouraged Mr. Patel’s actions, the analysis is more

complex. There is evidence the agents informed Mr. Patel that the door may have to be broken

and that the agents would have to undergo a long process to obtain a warrant to open the door.4

However, there was no evidence indicating the agents affirmatively encouraged Mr. Patel to

open the door, or even insinuated as much. Rather, it appears the agents attempted to explain to

Mr. Patel that they could not open the door to Room 115 without the occupants’ acquiescence,

that they would have to obtain a warrant to open Room 115, and that there was a possibility the

door would have to be broken to get it opened. Based on the testimony of the agents, which the

Court finds credible, their conversation with Mr. Patel was investigative and informative as the

agents were gathering information regarding Room 115 because of their interest in the

occupants. Contrary to Defendant’s contentions, the Court does not believe the agents

affirmatively instigated, orchestrated, or encouraged Mr. Patel to open the door. Finally, Mr.

Patel unequivocally testified that the agents did not tell him to open the door.

         Further, although the agents engaged in a conversation with the occupants of Room 115

after the door was opened, the Court finds that fact irrelevant to the inquiry. The evidence

Defendant seeks to suppress is the agents’ observation of Defendant when the door was opened.

The agents’ observation of Defendant took place immediately when the door was opened.


4. Mr. Patel testified on direct and cross-examination that the agents informed him they might have to break the door
to get it opened and that they would have to initiate a long process to obtain a warrant. Agent Drake was asked
whether he informed Mr. Patel the agents would have to undertake a long process to obtain a warrant and whether
he, at any point, indicated the agents might have to break the door to gain entry. As to the former question, Agent
Drake testified: “I don’t recall that.” As to the latter question, Agent Drake testified: “No, I don’t recall that.” Agent
Drake does not contradict Mr. Patel’s testimony that an agent communicated to him (Patel) that a long process might
be forthcoming and that the door might have to be broken. Rather, he merely states he does not recall. Further, Mr.
Patel testified on direct-examination: “So they told me that it’s a long process for us to open the room and break the
door. So, I don’t want them to break my door.” Next, when asked by defense counsel whether he was given the
impression that the agents might have to break the door down, Mr. Patel answered, “Yes.” On cross-examination, in
response to the Government asking whether the officers asked him to open the door, Mr. Patel answered:
“No. . . . They just told me it’s a long process for us, and we have to break the door. So, I told them I will open the
room for you, and I open with my master key.” Based on Mr. Patel’s consistent testimony and the fact that his
testimony was not contradicted, the Court finds Mr. Patel’s testimony credible.

                                                            9
         Case 4:20-cr-00330-DC Document 29 Filed 11/11/20 Page 10 of 12




Accordingly, in obtaining the evidence in question, the agents did not expand or exceed the

scope of Mr. Patel’s search.

       The Court holds the Government did not know Mr. Patel would open the door, nor did it

acquiesce to Mr. Patel’s intrusive conduct.

       Defendant points to Lustig v. United States for support. (Doc. 20-1 at 2). However, the

Court finds Lustig inapposite. In Lustig, the state officers (who were considered private citizens)

“concerned themselves especially with turning up evidence of violations of the federal

counterfeiting laws after [the federal agent] joined them” because he was an expert in

counterfeiting matters. 338 U.S. 74, 79 (1949). Further, the federal agent had a “vital share in

sifting the evidence as the search proceeded” and “exercised an expert’s discretion in selecting or

rejecting evidence that bore on counterfeiting.” Id. Accordingly, the Supreme Court held the

federal agent had a hand in the search and found the evidence acquired during the search

inadmissible. Id. Here, the agents did not encourage or ask Mr. Patel to open the door. Further, as

soon as the door to Room 115 was opened, the agents observed Defendant. They did not have to

approach the room or initiate a conversation with the occupants before they observed Defendant

inside the room. Consequently, they did not have a hand in the search.

               2. Whether the Private Party Intended to Assist Law Enforcement Efforts or to
                  Further His Own Ends

       As to the second factor, Defendant argues Mr. Patel’s true intention was to assist the

officers in their investigation. (Doc. 13 at 4). At the hearing, Mr. Patel made numerous

statements concerning why he opened the door. On direct-examination, Mr. Patel stated that

when he observed the officers unsuccessfully execute a knock and talk, he believed he “[had] the

right to open [his] room” and “so [he] opened [Room 115] for them.” He also answered

affirmatively when defense counsel asked whether he was hoping to help the agents in their

                                                10
          Case 4:20-cr-00330-DC Document 29 Filed 11/11/20 Page 11 of 12




investigation and stated he opened the door himself “because [he] want[ed] to help the officer

people.” Mr. Patel later explained that the officers had informed him they might have to obtain a

warrant to open the door, undergo a long process, and possibly break the door. Mr. Patel then

stated that he did not want his door broken and so he decided to open the door himself. On cross-

examination, Mr. Patel repeated that he opened the door because he did not want the door to be

broken. However, at no point did any of the agents ask Mr. Patel to open the door or threaten him

with breaking the door if he did not open it. Rather, the agents explained to him why they could

not enter Room 115 without the occupants’ permission and why a warrant, and possibly breaking

into the room, might be necessary. Finally, the Court notes Mr. Patel testified that he opened the

door because he suspected criminal activity was occurring in Room 115 and he did not want

illegal activity taking place in his hotel.

        Although Mr. Patel testified he wanted to assist law enforcement officers, the Court finds

he was motivated by his desire to help himself. This conclusion is evidenced by Mr. Patel’s

statements that he did not want his door broken and that he did not want illegal activity taking

place in his hotel. Presumably, Mr. Patel was worried about how this incident might affect his

business and was acting to protect his own private, business interests when he opened the door. If

Mr. Patel actually intended to help law enforcement, he would have followed their direction

when they advised him that they could not open the door due to privacy concerns.

        Finally, the Court agrees with a statement made by the Seventh Circuit: “[I]t should come

as no surprise when the goals of private individuals or organizations coincide with those of the

Government.” United States v. Koenig, 856 F.2d 843, 851 (7th Cir. 1988). The Seventh Circuit

cautioned against relying solely on a statement that a private individual wished to do the right

thing or assist law enforcement “because the United States of America is a democracy in which



                                                11
         Case 4:20-cr-00330-DC Document 29 Filed 11/11/20 Page 12 of 12




individual citizens are the Government . . . .” Id. The Seventh Circuit advised that such a “happy

coincidence does not make a private actor an arm of the Government.” Id. Accordingly, the

Court finds Mr. Patel’s testimony that he wanted to help the officers in their investigation, alone,

is not sufficient to show that he was acting with the intention of assisting law enforcement,

particularly when there is testimony suggesting Mr. Patel was concerned about his business’s

entanglement with criminal activity.

       The Court finds Mr. Patel intended to further his own ends.

                                         *       *       *

       In sum, the Court rules that, in view of the circumstances of the case, Mr. Patel did not

act as an instrument or agent of the Government when he opened the door to Room 115.

                                         IV.    CONCLUSION

       For the foregoing reasons, the Court DENIES Defendant’s Motion to Suppress. (Doc.

       13).

       It is so ORDERED.

       SIGNED this 11th day of November, 2020.




                                       DAVID COUNTS
                                       UNITED STATES DISTRICT JUDGE




                                                12
